DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 7 the phrase “at least one deformation absorption panel” is indefinite.  The term “panel” is used contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). “panel” is used by the claim to mean “a peripheral narrow strip; see elements 30 and 40 in applicant’s drawings ,” while the accepted meaning is “a broad sheet of material.” The term is indefinite because the specification does not clearly redefine the term.
Claim 3   recites the limitation "the inside" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 13, lines 2-3 the phrase “a slit hole deformed upon thermal deformation is  consecutively formed in a longitudinal direction or the first deformation panel” is considered to be indefinite.  It is unclear what is meant by consecutively formed, is the slit hole formed or deformed? 
Claim 18 contains the trademark/trade name “vinyl”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe The univalent hydrocarbon group CH2＝CH, derived from ethylene. and, accordingly, the identification/description is indefinite.
Claim 19  recites the limitation "the remaining section".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jung KR 20170081511.
Jung in figures 2-5 discloses a panel assembly for a vehicle made of different materials (inner panel 30 made of carbon fiber reinforced plastic and outer panel 2 made of steel) with different coefficients of thermal expansion comprising:
  
(claim 1) an external panel (10); an internal panel (30) having a circumference bonded to a circumference of the external panel, and made of a material having a coefficient of thermal expansion different from a coefficient of thermal expansion of the external panel; and at least one deformation absorption panel (20) connected to at least one of the external panel and the internal panel on the circumference of the external panel and the circumference of the internal panel, and configured for absorbing an amount of thermal deformation according to a change in temperatures of the external panel and the internal panel when the external panel and the internal panel are thermally deformed (see attached machine translation which discloses the purpose of the thermal absorption panel 20 as preventing deformation caused be relative contraction and expansion).

In regard to claim 2, Jung discloses a coupling portion (34) protruding from the external panel or the internal panel (34, 36);
a coupling groove (44) formed on an end portion of the coupling portion,
a fitting protrusion (28) formed on one end portion of the at least one deformation absorption panel, wherein the fitting protrusion is fitted into the coupling groove so that the at least one deformation absorption panel is coupled to the coupling portion (see figure 5).

In regard to claim 3, Jung discloses wherein the inside of the coupling portion extends in a portion of the coupling portion, which is formed with the coupling groove so that a flange portion is formed at the portion of the coupling portion (34, 36 form a flange at the end of wall 34).

In regard to claim 4, Jung discloses wherein the at least one deformation absorption panel is fitted into and coupled to one of the external panel and the internal panel I28 fits into groove 44), and fastened to a remaining one of the external panel and the internal panel using a fastening member (fastened by hem 12).

In regard to claim 5, Jung discloses wherein the at least one deformation absorption panel is integrally formed on the  external panel or the internal panel (horizontal portion 22 is integrally formed with external panel 10 at hem 12).

In regard to claim 8, Jung discloses wherein the coefficient of the thermal expansion of the external panel is greater than the coefficient of the thermal expansion of the internal panel (inner panel 30 made of carbon fiber reinforced plastic and outer panel 2 made of steel; carbon fiber reinforced plastic has a lower coefficient of expansion that steel).

In regard to claim 9, Jung discloses a coupling portion protruding from the external panel or the internal panel and having a coupling groove(44) formed on an end portion of the coupling portion, wherein an end portion of the at least one deformation absorption panel(20) is coupled to the coupling portion using a fastening member (26) for fastening the end portion of the at least one deformation absorption panel to the coupling portion.

In regard to claim 10, Jung discloses wherein the at least one deformation absorption panel is provided between the external panel and the internal panel, fitted into and coupled to the external panel (12), and fastened to the internal panel.(28 fits into groove 44 with snap hook 40).

In regard to claim 11, Jung discloses wherein the at least one deformation absorption panel (20) is provided between the external panel and the internal panel to absorb thermal deformation in at least two directions among a longitudinal direction, a width direction, and a height direction of the vehicle.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung KR 20170081511.
Jung meets the claim limitations as applied above.
The claimed invention is distinguishable from Jung by its recitation of a second deformation panel.
Jung discloses an absorption panel in figure 5 having a central portion 24 a first portion  22 bent in a first direction and a second portion 26 bent in the opposite direction.  
It is deemed to have been an obvious matter of design choice to modify Jung so that the absorption panel 20 is disintegrated into two pieces. See In re Larson,  340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Norton argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).

In regard to claim 15, Jung discloses wherein the first deformation absorption panel has a fitting protrusion (28)  formed on the first end portion thereof and fitted into a coupling groove (44) formed in the end portion of the external panel, and wherein the second end portion of the second deformation absorption panel is fastened to the end portion of the internal panel using a fastening member (12).

In regard to claim 18, Jung in the figure 1 embodiment discloses a sealing member 8 positioned in-between the external panel and deformation absorption panel.  It is deemed to have been obvious to one of ordinary skill in the art to incoroprste a sealer as taught by the figure 1 embodiment in Jung between the external panel and absorption panel to create a better waterproofing structure.
    .   
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jung KR 20170081511 in view of Bonnett US Patent Application Publication No,  2003/0188492.
Jung meets the claim limitations as applied above.
The claimed invention is distinguishable from Jung by its recitation of an adhesive to bond together the external panel and internal panel.  
The Bonnet publication discloses employing adhesive to attach the inner panel to the outer panel at the hem, see paragraph #69.
 It is deemed to have been an obvious to modify Jung to incorporate an adhesive to directly attach the inner panel to the outer panel along some locations of the door perimeter as taught by Bonnet to achieve better dynamic performance requirement in transferring loads during a crash for instance.
Claims 1 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dunich DE 10133419 in view of Jung KR 20170081511.
Jung meets the claim limitations as applied above.
Jung discloses a panel assembly employed for the vehicle hood.  Claim 20 is distinguishable from Jung as it recites a panel assembly for a vehicle door.
Dunich discloses a door comprising an inner panel made of plastic and exterior panel made of steel wherein the panels have different coefficients of expansion. The inner panel is connected to the outer panel via support structure that accommodates the different thermal expansion without door deformation (see machine translation: 14, 7). 
It is deemed to have been an obvious to substitute Jung’s thermal expansion accommodation stucture for the  thermal expansion accommodation structure employed with Dunich’s door  to simplify manufacturing costs.

Allowable Subject Matter
Claims 6, 7, 13, 14, 16 and 17  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art listed on the attached USPTO form 892 is cited for its door panel structure  and/or different thermal expansion materials accommodation structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612